Citation Nr: 0921939	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-12 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for limitation of motion 
of the right wrist with ganglion (right wrist disability), 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1941 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The Board notes that, in 
addition to denying entitlement to the benefit currently 
sought on appeal, the March 2005 rating decision denied 
entitlement to service connection for bilateral hearing loss 
and a left hand condition.  However, the Veteran has appealed 
only the denial of entitlement to an increased rating for his 
right wrist condition.  

The Board observes that, after filing his substantive appeal, 
the Veteran submitted additional evidence consisting of VA 
treatment records, dated April 2004 to November 2005, and 
private treatment records, dated August to September 1997.  
When the Board receives pertinent evidence that was not 
initially considered by the agency of original jurisdiction 
(AOJ), the evidence must be referred to the AOJ for review 
unless such review is waived.  38 C.F.R. §§ 20.800, 
20.1304(c).  Here, the Veteran waived AOJ review of such 
additional evidence in his July 2006 statement in support of 
his claim.  As such, the Board may proceed with a  decision 
without prejudice to the Veteran.  See 38 C.F.R. § 
20.1304(c).  

The Board further observes that the Veteran's post-service 
treatment records and his written statements throughout these 
proceedings appear to indicate that he believes that his 
right wrist disability has caused or contributed to pain 
and/or limited motion in his right hand.  However, he has not 
claimed entitlement to service connection for a right hand 
condition.  If the Veteran wishes to be considered for 
compensation for such disability, he may file a claim with 
his local RO. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran's service-connected right wrist disability is 
manifested by painful and limited motion without evidence of 
ankylosis. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
wrist disability are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5215 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Regarding the evidence and information necessary to 
substantiate a claim of entitlement to an increased rating, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant's demonstration of a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Id.  Additionally, the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Id.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Id. 

The VCAA notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to 
the initial unfavorable decision on the claim by the AOJ.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In the instant case, as pertinent to his current increased 
rating claim, the Veteran was advised in a January 2005 
letter that he could submit evidence, including medical 
records and lay statements, showing that his right wrist 
disability has increased in severity.  The letter also 
informed the Veteran of what evidence VA and the Veteran 
would be responsible for obtaining.  However, the letter did 
not advise the Veteran of the criteria under which his right 
wrist disability would be rated, what specific symptoms are 
necessary to be granted a higher rating, that he should 
submit evidence demonstrating the impact his right wrist 
disability has on his daily life, or provide examples of the 
types of medical and lay evidence that are relevant to his 
claim for an increased rating.  As such, the VCAA notice 
provided in this case was defective.  See Vazquez-Flores, 22 
Vet. App. at 43-44.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice was presumed prejudicial 
and must result in reversal unless VA showed that the error 
did not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was 
not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  However, the U.S. Supreme Court recently reversed 
that decision based on a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and 
placed an unreasonable evidentiary burden upon VA.  Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held 
that a mandatory presumption of prejudicial error in every 
instance of defective VCAA notice was inappropriate and that 
determinations concerning harmless error should be made on a 
case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, neither the Veteran nor his 
representative has identified any deficiency in notice which 
would compromise a fair adjudication of the claim.  
Nevertheless, the Board has considered whether the defective 
notice provided to the Veteran resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  Such a showing may be made by demonstrating, 
for example, (1) that the claimant had actual knowledge of 
what was necessary to substantiate the claim and that the 
claim was otherwise properly developed, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate the claim, or (3) that the benefit 
could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be 
established by statements or actions by the claimant or the 
claimant's representative demonstrating an awareness of what 
is necessary to substantiate his or her claim.  Id. at 48 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

In this case, the evidence of record reflects that a 
reasonable person could have been expected to understand what 
was needed to support his claim based on notice that was 
provided to the Veteran during the course of his appeal.  
Specifically, in the February 2006 statement of the case, the 
Veteran was advised of the principles that govern VA's duties 
to notify and assist under 38 C.F.R. § 3.159 such that he 
could have been expected to understand the types of evidence 
that he should submit, or request that VA obtain, in order to 
substantiate his increased rating claim.  The Veteran was 
also advised that, pursuant to 38 C.F.R. § 3.321(a), the 
rating schedule is used to evaluate the degree of a 
disability in a claim for disability compensation and that 
the rating schedule represents, as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from a disability.  Additionally, 
the Veteran was advised of all relevant applicable rating 
criteria under which his right wrist disability may be rated, 
including Diagnostic Codes 5215 (limitation of motion of 
wrist) and 5214 (ankylosis of wrist).  

Furthermore, the evidence reflects that the Veteran had 
actual knowledge of the need to submit evidence, including 
lay statements and medical records, that demonstrate the 
impact his right wrist disability has on his employment and 
daily life.  Specifically, at his January 2005 VA 
examination, the Veteran reported that pain in his right 
wrist prevented him from completing watchman school and 
working at an ice cream store earlier in his life.  In his 
June 2005 notice of disagreement, the Veteran stated that 
pain in his wrist affects his daily activities, including his 
ability to grip items.  In his March 2006 substantive appeal, 
he stated that his right wrist pain wakes him at night and 
makes him depressed and anxious.  In addition, the Veteran's 
representative argued in his written brief that the Veteran 
had reported to VA examiners that pain in his wrist limited 
his daily activities.

For the foregoing reasons, the Board finds that VA's failure 
to provide the Veteran with adequate VCAA notice, in 
accordance with Vazquez-Flores, 22 Vet. App. 37, did not 
affect the essential fairness of the adjudication of his 
claim and, therefore, such error is harmless.  

The Board observes that the Veteran was also not advised 
prior to the initial adjudication of his claim of the 
evidence and information necessary to establish an effective 
date for a disability rating, in accordance with 
Dingess/Hartman, 19 Vet. App. 473.  The Veteran was advised 
of this information in an April 2006 letter, which was sent 
after the March 2005 rating decision.  Because the Board 
concludes herein that the preponderance of the evidence is 
against the Veteran's claim for entitlement to an increased 
rating for his right wrist disability, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.  Therefore, the Veteran will not 
be prejudiced by the Board proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the AOJ, the Board must consider whether 
the veteran has been prejudiced thereby). 

Accordingly, the Board finds that VA has satisfied its duty 
to notify under the VCAA in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), in view of the fact 
that any notice defects did not affect the essential fairness 
of the adjudication of the Veteran's claim.  

The Board further finds that VA has satisfied its duty to 
assist under the VCAA in accordance with 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c).  The Veteran's VA and private 
treatment records have been obtained and considered.  The 
Veteran has not identified, and the record does not otherwise 
indicate, any additional, outstanding medical records that 
are necessary to decide his claim.  In addition, the Veteran 
was provided with a VA examination in January 2005 in order 
to adjudicate his increased rating claim.  Neither the 
Veteran nor his representative have argued that the 
examination is inadequate for rating purposes.  

In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the 
proceedings.  As such, the Veteran will not be prejudiced as 
a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  Id.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Id.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in the present case, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  In determining the present level of a 
disability for an increased evaluation claim, the Board must 
consider the application of staged ratings.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).  Specifically, 
staged ratings are appropriate when the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibits symptoms that 
would warrant different ratings during the course of the 
appeal.  Id. at 510.  

In the instant case, the Veteran's service-connected right 
wrist disability is currently evaluated as 10 percent 
disabling pursuant to Diagnostic Code 5215.  The Veteran 
contends that he is entitled to a rating in excess of 10 
percent for his right wrist disability because it has gotten 
progressively worse over the years and now causes him severe 
pain and loss of grip strength.  See VA Treatment Record, 
dated May 2005; Notice of Disagreement, dated June 2005; 
Substantive Appeal (VA Form 9), dated March 2006; 
Representative's Written Brief, dated May 2009.  The Veteran 
is over 75 years old and there is no indication of current 
employment, although he reports that his wrist disability 
interfered with his employment in the past.  The Veteran 
further reports that his wrist disability currently prevents 
him from sewing for pleasure, interferes with his sleep, and 
makes him depressed and anxious.  See id.; Substantive Appeal 
(VA Form 9), dated March 2006.  

The Board initially notes that the record contains a 
diagnosis of degenerative joint disease of the right wrist, 
or arthritis, as shown by x-ray findings.  See VA treatment 
record, dated November 2005.  Post-traumatic arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code or codes for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.  As such, the Veteran's right-wrist arthritis has 
been rated under Diagnostic Code 5215, as discussed below.

Handedness for the purpose of a dominant/major rating will be 
determined by the evidence of record, or by testing on VA 
examination.  38 C.F.R. § 4.69.  Only one hand shall be 
considered dominant.  Id.  In the present case, the Veteran 
reports that he is right-hand dominant, and the January 2005 
VA examination confirms that fact.  As such, he is entitled 
to an evaluation based on the dominant/major wrist.

The normal range of wrist motion is from zero to 70 degrees 
of dorsiflexion, zero to 80 degrees of palmar flexion, zero 
to 45 degrees of ulnar deviation, and zero to 20 degrees of 
radial deviation.  38 C.F.R. § 4.71, Plate I.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215, limitation of 
motion of the wrist of either the major or minor hand 
warrants a 10 percent evaluation where dorsiflexion is less 
than 15 degrees or palmar flexion is limited in line with the 
forearm.  The only assignable rating under this Diagnostic 
Code is 10 percent.

Ratings in excess of 10 percent for a wrist disability are 
available under Diagnostic Code 5214.  That Diagnostic Code 
allows for a 30 percent evaluation where there is favorable 
ankylosis of the major wrist in 20 or 30 degrees of 
dorsiflexion.  In addition, unfavorable ankylosis of the 
major wrist in any degree of palmar flexion, or with ulnar or 
radial deviation, warrants a 50 percent evaluation, and 
ankylosis of the major wrist in any other position except 
favorable warrants a 40 percent evaluation.  Ankylosis is 
defined as "stiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (citing 
Stedman's Medical Dictionary 87 (25th ed. 1990)).  

In evaluating musculoskeletal disabilities based on 
limitation of motion, the Board must consider the provisions 
of 38 C.F.R. §§ 4.10, 4.40, and 4.45.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

Under 38 C.F.R. § 4.10, the basis of a disability evaluation 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life, including employment.  

38 C.F.R. § 4.40 provides that a disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence or deformity of structures or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the veteran's visible behavior in 
undertaking the motion.  Id.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Id.  

With respect to the joints, 38 C.F.R. § 4.45 provides that 
the factors of disability reside in reductions of their 
normal excursion of movements in different planes.  In 
particular, inquiry will be directed to whether there is more 
or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse.  Id.

The Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including use during flare-ups.  
DeLuca, 8 Vet. App. 202.

In the present case, the January 2005 VA examination reflects 
that the Veteran subjectively reported ongoing pain and 
swelling in his right wrist since he injured it during 
service.  He reported that his wrist disability caused him to 
use his right hand minimally throughout his life.  The 
Veteran stated that he had a ganglion cyst removed in the 
past but that he had no further problems with his right wrist 
due to the cyst.  The VA examiner recorded that the Veteran 
is independent in his activities of daily living and in his 
personal hygiene.

The objective findings in the VA examiner's January 2005 
report reflect that the Veteran had no redness, swelling, or 
heat in his right wrist as compared to his left wrist, and 
his right hand grip was just slightly decreased as compared 
to his left hand.  He had mild to moderate tenderness with 
deep palpitation on the dorsal aspect, as well as radiating 
pain across the dorsal aspect of the metacarpal bones.  The 
Veteran had dorsiflexion of his right wrist to 55 degrees 
actively and 65 degrees passively, with increased pain 
reported, and he had palmar flexion to 60 degrees actively 
and passively.  Radial and ulnar deviation were reported as 
mild at 10 degrees, again with increased pain reported.  The 
VA examiner noted that repetitious movements to dorsiflexion 
and palmar flexion did not increase weakness or fatigability 
but did increase pain as reported by the Veteran.  

As indicated previously, the normal range of wrist motion is 
from zero to 70 degrees of dorsiflexion, zero to 80 degrees 
of palmar flexion, zero to 45 degrees of ulnar deviation, and 
zero to 20 degrees of radial deviation.  See 38 C.F.R. § 
4.71, Plate I.  As such, the January 2005 VA examination 
revealed full ranges of dorsiflexion, palmar flexion, and 
radial and ulnar deviation, albeit with increased pain 
reported.  A May 2005 VA treatment record reveals continued 
complaints of progressively worsening right wrist pain and 
treatment with an ace wrap/cock-up splint to his right wrist.  
The Board finds that the Veteran's pain and discomfort from 
wrist movement are contemplated by the 10 percent evaluation 
assigned under Diagnostic Code 5215.  See DeLuca, 8 Vet. App. 
202.  Moreover, the Veteran is not entitled to a higher 
evaluation based on such criteria because the holding in 
DeLuca does not apply where the maximum schedular rating for 
limitation of motion is in effect for the joint in question. 

As the Veteran is already receiving the maximum evaluation 
allowable under Diagnostic Code 5215, the Board has also 
considered the application of Diagnostic Code 5214, which 
pertains to ankylosis of the wrist.  As indicated in the 
preceding paragraph, the Veteran had range of motion at the 
January 2005 VA examination and at a May 2005 VA office 
visit.  The Veteran has not been diagnosed with ankylosis, 
and he has had at least some range of motion of the right 
wrist at all times of record during the pendency of this 
appeal, albeit with pain.  Additionally, there is no 
objective evidence of severe painful motion or severe 
residual weakness in the wrist joint.  Therefore, the 
evidence does not show the diminished motion to be 
commensurate with ankylosis, and Diagnostic Code 5214 is not 
applicable.  

Based on the Veteran's statements of record and the objective 
findings from the VA examination conducted during the 
pendency of this appeal, the Board finds that a schedular 
evaluation in excess of 10 percent is not warranted under any 
of the applicable rating codes, as discussed above.

In reaching this decision, the Board has considered the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  After a thorough review of the record, 
including lay and medical evidence, the Board finds no basis 
upon which to assign a rating higher than 10 percent for the 
Veteran's right wrist disability under any alternate code.  

The Board has also considered whether this case should be 
referred to appropriate officials for extra-schedular 
consideration.   An extra-schedular disability rating is 
warranted if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In this regard, the Board observes that the Veteran has 
alleged that his right wrist disability interfered with his 
employability.  The Veteran is over 75 years old and there is 
no indication of current employment.  Although he reports 
that his wrist disability prevented him from working as a 
watchman and at an ice cream store in the past, see VA 
examination, dated January 2005, he does not claim that his 
current lack of employment is due to his wrist disability.  
Additionally, while the Veteran has pain in his right wrist, 
he is still capable of limited motion and can function 
independently on a daily basis.  See id.  The criteria in 
VA's rating schedule are designed to compensate for average 
impairments in earning capacity resulting from a service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155.  Generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Here, the objective medical 
evidence of record shows that manifestations of the Veteran's 
service-connected right wrist disability do not result in a 
marked functional impairment in any way or to a degree other 
than that addressed by the rating schedule.  As such, the 
Board finds that the evidence of record does not demonstrate 
that the Veteran's right wrist disability presents such an 
exceptional or unusual disability picture as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  See Thun v. 
Peake, 22 Vet. App. 111, 118 (2008); Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).

Additionally, the Board has considered whether the Veteran is 
entitled to staged ratings for his right wrist disability.  
See Hart, 21 Vet. App. at 509-10.  Upon review of all the 
evidence of record, the Board finds that the Veteran's right 
wrist disability has not been more or less disabling than is 
reflected in the assigned 10 percent evaluation at any time 
during the course of the current appeal.  Therefore, staged 
ratings are not appropriate.

Finally, the Board has considered the potential applicability 
of the benefit of the doubt doctrine.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The Board concludes 
that the doctrine is not applicable here because the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to an evaluation in excess of 10 percent for 
his right wrist disability.  Therefore, his claim must be 
denied.  Id.  


ORDER

Entitlement to an increased rating for limitation of motion 
of the right wrist with ganglion, currently evaluated as 10 
percent disabling, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


